UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-49784 SOUTHERN CONNECTICUT BANCORP, INC. (Exact name of registrant as specified in its charter) NEW HAVEN, CT 06510 (203) 782-1100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) COMMON STOCK, $0.01 PAR VALUE PER SHARE (Title of each class of securities covered by this Form) NONE (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) Rule 12g-4(a)(2) Rule 12h-3(b)(1)(i) Rule 12h-3(b)(1)(ii) Rule 15d-6 x o x o o Approximate number of holders of record as of the certification or notice date: 0 Effective June 21, 2013, Southern Connecticut Bancorp, Inc. merged with and into Liberty Bank, a Connecticut chartered mutual savings bank, with Liberty Bank surviving the merger as the surviving entity. Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Liberty Bank, as successor to Southern Connecticut Bancorp, Inc. pursuant to the merger of Southern Connecticut Bancorp, Inc. with and into Liberty Bank, has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. LIBERTY BANK (as successor to Southern Connecticut Bancorp, Inc.) DATE:June 24, 2013 By: /s/ Thomas J. Pastorello Name: Thomas J. Pastorello Title: Chief Financial Officer
